DETAILED ACTION
	Claims 1-3 and 5-13 are pending in the present application.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Amendments
	The amendment filed on July 26, 2022 has been acknowledged and has been entered into the present application file.
Previous Claim Rejections - 35 USC § 112
Claims 1-3 and 5-12 were previously rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The non-supported subject matter has been deleted, and the rejection is withdrawn.
Claim 12 was previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  
The indefinite subject matter has been deleted, and the rejection is withdrawn.
Previous Claim Rejections - 35 USC § 101
Claim 12 was previously rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim is now drawn to a method as opposed to a use, and the rejection is withdrawn.
Previous Claim Rejections - 35 USC § 103
Claims 1, 2, 4, 5, and 7-12, 14, and 15 were previously rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suzurisato et al. (JP 2007-088015).
Applicant’s arguments and the declaration by Tomas Kalisz have been considered, and have been found to be persuasive.  The rejection is withdrawn.
Double Patenting
Claims 1-12 were previously rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,297,767. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same art specific subject matter.
The Applicant has traversed the rejection on the grounds that the rejection should be withdrawn based on the amendments and foregoing arguments.  However, the ’767 patent specifically mentions the electron transport matrix, and would anticipate the present claims.  Therefore, the rejection is maintained.
Claims 1-12 were previously provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-15 of copending Application No. 16/406,319, published as US PGPUB 2019/0267546 (reference application).
The Applicant has traversed the rejection on the grounds that the rejection should be withdrawn based on the amendments and foregoing arguments.  However, the ’319 application specifically mentions the electron transport matrix, and would anticipate the present claims.  Therefore, the rejection is maintained in an amended form as the ‘319 application has issued as a patent since the mailing of the previous Office Action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,297,767. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same art specific subject matter.
	The ‘767 patent is drawn to an organic electronic device comprising a first and second electrode and a substantially organic layer arranged between the electrodes comprising a compound of the formula 
    PNG
    media_image1.png
    110
    163
    media_image1.png
    Greyscale
, where M is Li or Mg, n is 1 or 2, and A1-A4 are H, aryl, or heteroaryl with at least three being nitrogen-containing heteroaryls.  Claim 6 of the ‘767 patent is drawn to where the substantially organic layer further comprises an electron transport material and the electron transport matrix comprises imidazole or a P=O functional group.  Present claims 3 and 5-11 map to ‘767 claims 3-11.  
Claims 1-3 and 5-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,251,379. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same art specific subject matter.
The ‘379 patent is drawn to an organic electronic device comprising a first and second electrode and a substantially organic layer arranged between the electrodes comprising a compound of the formula 
    PNG
    media_image1.png
    110
    163
    media_image1.png
    Greyscale
, where M is an alkaline earth metal, n 2, and A1-A4 are H, aryl, or heteroaryl with at least three being nitrogen-containing heteroaryls.  Claim 6 of the ‘379 patent is drawn to where the substantially organic layer further comprises an electron transport material and the electron transport matrix comprises imidazole or a P=O functional group.  Present claims 3 and 5-11 map to ‘767 claims 2-13.
Conclusion
	Claims 1-3 and 5-13 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/               Primary Examiner, Art Unit 1626